DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations of claim 9 are already required in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Krycki (US 2002/0018822) in view of Randolph et al. (US 2002/0130431).
Regarding claim 6, Krycki teaches an air ring (10) for cooling a blown film bubble (14), the air ring (10) comprising a circular plenum in fluid communication with a source of pressurized air (paragraphs [0039] and [0040]; Figures 1, 2 and 4 (16) (18)); an upper annular lip (32) in fluid communication with the plenum through an upper channel (42) and arranged to supply air to the blown film bubble (14); a lower annular lip (29) in fluid communication with the plenum through a lower channel (44) and arranged to supply air to the blown film bubble (14) at a location axially below the upper annular lip (paragraphs [0041]-[0043]); a perforated baffle ring/ported ring (Figures 4-7 (48), upper 2 rows - (50); paragraphs [0052]-[0054]) between the plenum and upper channel (42) and capable of providing a flow restriction; and a control grid between the plenum and the lower channel, the control grid including apertures of selectively variable area to control air flow to the lower annular lip (Figures 4-8 lower row (52) in ported ring (48) forms a control grid with apertures of selectively variable area to control air flow; paragraphs [0052]-[0054]).
Krycki does not teach providing a plurality of vanes in the upper channel as claimed to divide the upper channel into a plurality of radially extending channel segments and a powered plunger extending between the vanes of each of the channel segments to vary the cross-sectional area of the channel segments.
However, Randolph et al. teach an analogous cooling ring wherein a plurality of vanes  are provided in an upper channel  to divide the channel into a plurality of radially extending channel segments (paragraphs [0036] – radial channels (58) are formed) and a powered plunger/barrier/piston/actuation system extending between the vanes of each of the channel segments to vary the cross-sectional area of the channel segments (Abstract; paragraphs [0015], [0017], [0018], [0027], [0037], [0041], [0042], [0044] and [0046]; Figure 6 (74) – see Figures 2-4 (60)).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Krycki and Randolph et al. and to have provided a plurality of vanes in the upper channel as claimed and a powered plunger extending between the vanes to vary the cross-sectional area in the upper channel of the cooling ring of Krycki, as suggested by Randolph et al., for the purpose, as suggested Randolph et al., of effectively controlling the flow of air to specific portions of the blown film for improved and cost effective thickness control (Abstract; paragraph [0014]). In the combination, the relied upon elements of Randolph et al. are placed in channel (42) of Krycki. 
As to claim 7, Krycki teaches the air ring further comprises an upper/outer plenum ring assembly including the plenum (16); a lower/inner plenum ring assembly including the upper and lower annular lips; and -14-TCFL P0001the baffle ring is captured in recesses between the upper/outer and lower/inner plenum ring assemblies and is removable from the air ring by separating the upper/outer and lower/inner plenum ring assemblies (Figure 2 – plenum (16) connected to connecting member (20) having upper and lower flanges by which it is connected to outer lip holder (24) and inner lip part (23).  In Figures 4 and 5, the baffle ring/ported ring (48) is captured between recesses between the assemblies and is removable when the assemblies are taken apart). 
As to claim 8, Randolph et al. teach a controlled motor, such as servo wedge (78) and positioner (80) (paragraph [0044]), for automatically (Abstract; paragraphs [0015], [0017], [0018], [0027]), powering each plunger, each motor and plunger selectively operable to change the cross-sectional area of the channel (paragraph [0044]; Figure 6 (74) – also see Figures 2-4 (60)). The reason to combine the references is the same as that set forth above in the rejection of claim 6.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or suggest an air ring for cooling a blown film bubble comprising upper and lower annular lips connected to a respective upper and lower channel as claimed wherein a plurality of vanes are disposed in the upper channel to divide the upper channel into a plurality of radially extending channel segments with a powered plunger extending between the vanes of each of the channel segments to vary the cross-sectional area of the channel segments and wherein the distance between the distal end of each vane and the upper annular lip is no greater than about 20% of the length of the vane in combination with the other features instantly claimed .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art references disclose analogous air rings for cooling a blown film bubble.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742